 



EXECUTION COPY



 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT (this “Amendment”) is made effective as of October 20, 2012, to
that certain Amended and Restated Employment Agreement, dated on or about August
28, 2012 (the “Employment Agreement”) by and between Emerald Oil, Inc., a
Montana corporation formerly known as Voyager Oil & Gas, Inc. (the “Company”),
and McAndrew Rudisill (“Employee”). Capitalized words and phrases used in this
Amendment but not defined herein shall have the meanings set forth in the
Employment Agreement. Employee and the Company are referred to collectively
herein as the “Parties.”

 

R E C I T A L S:

 

WHEREAS, the Parties entered into the Employment Agreement on or about August
28, 2012, which amended and restated an employment agreement entered into by the
Parties on or about July 26, 2012; and

 

WHEREAS, the Parties wish to amend certain provisions of the Employment
Agreement effective as of the date hereof.

 

NOW THEREFORE, the Parties hereby agree as follows:

 

1.      Amendment to Section 4(c) of the Employment Agreement. Section 4(c) of
the Employment Agreement is hereby deleted in its entirety and replaced with the
following:

 

(c) Intentionally Deleted.

 

2.      Amendment to Section 4 of the Employment Agreement. Section 4 of the
Employment Agreement is hereby amended to add the following:

 

(e) Discretionary Bonus.  Employee shall be eligible for one or more
discretionary bonuses (each, a “Discretionary Bonus”) equal to an amount and
form of bonus, whether in cash, equity awards or a combination thereof, as
determined by the Compensation Committee, in its discretion.  The Discretionary
Bonus shall be based on the Compensation Committee’s evaluation of the condition
of Company’s business, the results of operations, Employee’s individual
performance for the relevant period, the satisfaction by Employee or Company of
goals and milestones that may be established by the Compensation Committee, or
any combination thereof, as the Compensation Committee may decide in its sole
discretion.  Each Discretionary Bonus shall be paid on such date as determined
by the Compensation Committee, but no later than seventy five (75) days after
the end of the calendar year in which the Discretionary Bonus is approved by the
Committee. Employee and the Company agree that a portion of any Discretionary
Bonus may be based on the Compensation Committee’s evaluation of Employee’s and
Company’s achievement of performance goals that may be established by the
Compensation Committee after discussion with Employee and other executive
officers of the Company.  If and to the extent that the Compensation Committee
does not establish such performance goals, Employee’s Discretionary Bonus will
be wholly within the discretion of the Committee.

 



2

 



 

3.      References in the Employment Agreement. All references in the Employment
Agreement to “this Agreement” shall mean the Employment Agreement as amended by
this Amendment.

 

4.      No Other Amendments. Except as modified by this Amendment, the
Employment Agreement shall remain in full force and effect. Nothing herein shall
be held to alter, vary or otherwise affect the terms, conditions and provisions
of the Employment Agreement, other than as expressly contemplated herein.

 

5.      Severability. If any provision of this Amendment shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

 

6.      Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

7.      Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

 

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first written above.

 

 



      EMERALD OIL, INC.                   /s/ Michael Krzus         Name:
Michael Krzusl         Title: Chief Executive Officer  



 



      EMPLOYEE:                   /s/ McAndrew Rudisill         McAndrew
Rudisill  



  

[Employment Agreement Amendment - Rudisill]  



 

